755 N.W.2d 627 (2008)
Deborah K. SMITH, Plaintiff-Appellant,
v.
ADVANCE TEMPORARY SERVICES, INC., and Accident Fund Insurance Company of America, Defendants-Appellees.
Docket No. 136304. COA No. 280582.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would refer attorney Stephen J. Smith to the Attorney Grievance Commission due to his behavior at the hearing before the magistrate.